                             IN THE UNITED STATES DISTRICT COURT
                                 FOR THE DISTRICT OF NEBRASKA


UNITED STATES OF AMERICA,
                                                                       8:18CR305
                      Plaintiff,
                                                                         ORDER
       vs.

MICHAEL G. ALDRICH

                      Defendant.



       This matter is before the court on the Joint Motion to Continue Trial [26]. Judge Smith
Camp is currently in a two-week trial that began on February 6, 2019. The parties seek to
continue trial to accommodate the court’s calendar. Accordingly,

       IT IS ORDERED that the Joint Motion to Continue Trial [26] is granted as follows:

       1. The jury trial, now set for February 12, 2019, is continued to March 26, 2019.

         2. In accordance with 18 U.S.C. § 3161(h)(7)(A), the court finds that the ends of justice
will be served by granting this continuance and outweigh the interests of the public and the
defendant in a speedy trial. Any additional time arising as a result of the granting of this motion,
that is, the time between today’s date and March 26, 2019, shall be deemed excludable time in
any computation of time under the requirement of the Speedy Trial Act. Failure to grant a
continuance would deny counsel the reasonable time necessary for effective preparation, taking
into account the exercise of due diligence. 18 U.S.C. § 3161(h)(7)(A) & (B)(iv).


       Dated this 6th day of February 2019.


                                              BY THE COURT:

                                              s/Susan M. Bazis
                                              United States Magistrate Judge
